DETAILED ACTION
This action is in response to the amendment filed 23 November 2021.
Claims 1–4, 6–20, and 22 are pending. Claims 1, 19, and 20 are independent.
Claims 1–4, 6–20, and 22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments, see remarks, filed 23 November 2021, with respect to the rejection(s) of claim(s) 1–4. 6–20, and 22 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–3, 6–12, 14, 15, 19, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Decker et al. (US 2012/0311429 A1) [hereinafter Decker] in view of Fink et al. (US 2013/0321453 A1) [hereinafter Fink], He et al. (US 2015/0301991 A1) [hereinafter He], Zaika et al. (US 2009/0319933 A1) [hereinafter Zaika], and Wang et al. (US 5,928,327 A) [hereinafter Wang].
Regarding independent claim 1, Decker teaches [a] method, comprising:	[…]	displaying, by the terminal, the transition image based at least in part on the information pertaining to the transition image that is stored in the graphics buffer; A snapshot image of a page is displayed during loading of the page (Decker, ¶ 38); the snapshot may be stored in memory (Decker, ¶ 34).	invoking, by the terminal, a web engine to render page content, the web engine being associated with the application; and A rendering engine renders the web page (Decker, ¶ 30).	displaying, by the terminal, the page content in connection with execution of the application, comprising: The displays transitions from the snapshot to the page based on various conditions (Decker, ¶ 44).	[…]
Decker teaches displaying a transition image, replacing the transition image with a web page, and using temporary memory generally (Decker, ¶ 15) but does not appear to expressly teach reusing a graphics buffer from the transition image for the page. However, Fink teaches:	storing, by the terminal, the information pertaining to the transition image in a graphics buffer, wherein the graphics buffer is used in connection with displaying the transition image based at least in part on information pertaining to the transition image obtained from the configuration file; A composition system [window compositor] uses a first buffer [“onscreen buffer” or “front buffer”] to display data on a device (Fink, ¶ 35).	maintaining the graphics buffer used in connection with displaying the transition image, the graphics buffer being maintained after display of the transition image is complete; and The first buffer is used in conjunction with one or more second buffers [“back buffer(s)”]; to perform screen updates, the contents of a back buffer are copied to the front buffer, or the front and back buffers are swapped (Fink, ¶¶ 36–37).	reallocating the graphics buffer to display the page content and using the graphics buffer to display the page content after display of the transition image is complete, […] The contents of a back buffer are copied to the front buffer [in which case the “page content” would overwrite the “transition image”] or the buffers are swapped [in which case the buffer initially used for the “transition image” would be used to display “page content” after the second update and swap] (Fink, ¶¶ 36–37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Fink with those of Decker. One would have been motivated to do so in order to conserve computing resources when updating the screen (Fink, ¶ 37).
Decker/Fink teaches displaying a transition image in response to web page navigation, but does not appear to expressly teach displaying one in response to invoking an application. However, in an analogous art, He teaches:	receiving, by a terminal, an input to invoke execution of an application; A user launches a web application [invoking the web application/web browser] and a startup splash image [transition image] is displayed (He, ¶¶ 3, 33–39, 70–72).	in response to receiving the input to invoke execution of the application, obtaining information pertaining to a transition image from a configuration file associated with the application; The startup image has a path [“img/splash.png”] in an HTML file [configuration file] for the web application stored locally (He, ¶¶ 47, 63, 66, 70–72).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of He with those of Decker/Fink. One would have been motivated to do so as a matter of substituting a known equivalent (displaying a splash image) for another (the unspecified method of Decker, i.e. displaying a blank screen or partially-loaded page) to achieve a predictable result (an application displaying transition images at start-up and between pages).
Decker/Fink/He teaches displaying a transition image, and using a graphics buffer manager, but does not appear to expressly teach implementing the transition image and graphics buffer obtaining in different threads. However, in an analogous art, Zaika teaches:	wherein:		a first thread is used in connection with rendering the transition image; A splash screen thread (Zaika, ¶ 27).	the web engine uses a second thread in connection with rendering the page content; A splash screen is displayed while, in parallel, an application updates the screen; the splash screen and screen update [rendering page content] are performed by separate threads [asynchronously] (Zaika, ¶ 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Decker/Fink/He/Zaika teaches sharing a buffer between multiple threads, but does not expressly teach doing so by communicating the address or location of the buffer. However, Wang teaches:	the second thread obtains information pertaining to the graphics buffer from the first thread based at least in part on inter-thread data sharing; A memory buffer allocated for a stream thread [first thread] is reallocated to a storage thread [second thread] (Wang, col. 11 ll. 45–55).	the information pertaining to the graphics buffer comprises: information identifying an address or location of the graphics buffer. The address of the memory buffer is sent from the stream thread to the storage thread (Wang, col. 12 ll. 25–40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wang with those of Decker/Fink/He/Zaika. Doing so would have been a matter of simple substitution of one known element (transferring a buffer between threads by sending a notification) for another (transferring a buffer between threads by sending the address) to obtain a predictable result (a window buffer which is reused by sending its address to another thread).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the page content comprises user interface data, and the user interface data is stored in the graphics buffer in connection with displaying the page content. The pages may contain links [a user interface element] (Decker, ¶¶ 4, 24, 37).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the displaying the transition image comprises using one or more animation effects in connection with displaying the transition image. The transition from the snapshot to the page is animated (Decker, ¶ 44).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the obtaining of the transition image and the displaying of the transition image are implemented concurrently with the invoking of the web engine. A splash screen is displayed while, in parallel, an application updates the screen (Zaika, ¶ 27).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the obtaining the transition image and the displaying of the transition image are implemented concurrently with the invoking of the web engine, and the invoking of the web engine and the displaying of the page content are respectively implemented asynchronously in different threads of the application. A splash screen is displayed while, in parallel, an application updates the screen; the splash screen and screen update are performed by separate threads [asynchronously] (Zaika, ¶ 27).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the displaying of the transition image comprises:	obtaining a transition image file corresponding to the transition image; The browser retrieves the snapshot [transition image] (Decker, ¶ 38).	obtaining the graphics buffer; A front buffer is allocated for displaying data (Fink, ¶ 35).	reading the transition image file; The snapshots are stored in a cache [the browser “reads” the image from the cache] (Decker, ¶ 34).	decoding the transition image file; and The snapshot is stored as a bitmap or other type of image [encoded, and thus decoded] (Decker, ¶ 34).	writing data obtained based at least in part on the decoding of the transition image file, the data being written to the graphics buffer, and the data being used in connection with display of the transition image. An application writes data to a back buffer, which is then copied to, or swapped with, the front buffer (Fink, ¶ 36–37). The snapshot is displayed during the page loading (Decker, ¶ 38).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the obtaining of the graphics buffer comprises requesting the graphics buffer from a graphics buffer management module. The front and back buffers are part of a composition system [buffer management module] (Fink, ¶¶ 34–35).
Regarding dependent claim 10, the rejection of parent claim 8 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the transition image is displayed in response to an invocation of an application, and the obtaining of the transition image file comprises retrieving the transition image file based at least in part on a path comprised in a configuration file of the application. The startup image has a path [“img/splash.png”] in an HTML file [configuration file] for the web application stored locally (He, ¶¶ 47, 63, 66, 70–72).
Regarding dependent claim 11, the rejection of parent claim 8 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the transition image is displayed in response to receiving a command to launch a browser, the obtaining of the transition image file comprises retrieving the transition image file based at least in part on a preset path. A user launches a web application [invoking the web application/web browser] and a startup splash image [transition image] is displayed (He, ¶¶ 3, 33–39, 70–72). The startup image has a path [“img/splash.png”] in an HTML file for the web application stored locally [preset] (He, ¶¶ 47, 63, 66, 70–72).
Regarding dependent claim 12, the rejection of parent claim 8 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the obtaining of the graphics buffer is implemented in a different thread than a thread used to implement at least the obtaining of the transition image file and the displaying of the transition image. A splash screen is displayed while, in parallel, an application updates the screen; the splash screen and screen update are performed by separate threads [asynchronously] (Zaika, ¶ 27). The screen update is performed with a double buffering manager, which may be part of the application (Zaika, ¶ 22).
Regarding dependent claim 14, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein one or more of the invoking the web engine and the displaying of the page content comprises:	downloading one or more resources corresponding to the page content; Documents/content are retrieved over a network (Decker, ¶ 28).	rendering and laying out data corresponding to the page content; The page is rendered (Decker, ¶ 29).	determining whether one or more preset conditions are satisfied, wherein the determining whether the one or more present conditions are satisfied is implemented contemporaneously with the downloading of the one or more resources and the rendering and the laying out of data; and Page characteristics are monitored as the page loads (Decker, ¶ 38).	in response to determining that the one or more preset conditions are satisfied: Pre-selected conditions related to the characteristics determine when to display the page (Decker, ¶ 44).	obtaining the graphics buffer used in connection with the displaying of the transition image; and The front buffer [used for displaying the current screen contents] is updated with data from a back buffer, or swapped back-and-forth with the back buffer to update the screen (Fink, ¶¶ 35–37).	writing laid-out page content to the graphics buffer. Updated data is copied to the front buffer, or the buffers are swapped to update the screen (Fink, ¶¶ 35–37). The rendered page is displayed on the display screen (Decker, ¶ 29).
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the one or more preset conditions comprise:	the displaying of the transition image being complete. The various pre-selected conditions determine when the snapshot [transition image] is replaced with the page [display completed] (Decker, ¶¶ 43–44).
Regarding independent claim 19, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Decker further teaches a device having one or more processors in FIG. 1.
Regarding independent claim 20, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Decker further teaches a non-transitory computer-readable storage medium in ¶ 18.
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein in response to a determination that display of the transition image is complete, the first thread sends a notification to the second thread, the second thread obtains the information pertaining to the graphics buffer, and the second thread begins using the graphics buffer to render the page content. In response to a StreamJump message [i.e., a message to display particular video data] the stream thread sends a memory buffer address to a storage thread; the storage thread obtains the address and uses it to store video data in the corresponding memory buffer (Wang, col. 11 ll. 45–55, col. 12 ll. 25–50).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink, He, Zaika, and Wang, further in view of Lection (US 2009/0106447 A1).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated. Decker/Fink/He/Zaika/Wang teaches animating a transition image, but does not appear to expressly teach a specific animation effect. However, in an analogous art, Lection teaches:	wherein the one or more animation effects comprise one or more of: controlling a gradient opacity, controlling a gradient scaling, controlling a translation, and/or controlling a rotation. A transition animation is displayed between web pages, wherein the animation may change the size, shape, etc. [translation, rotation] of the first page [transition image] when changing to the second page (Lection, ¶ 46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lection with those of Decker/Fink/He/Zaika/Wang. One would have been motivated to do so as a matter of substituting a known equivalent (the animation effects of Lection) for another (the unspecified effects of Decker) to achieve a predictable result (animating a transition with particular effects, such as rotation/translation of the image).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink, He, Zaika, and Wang, further in view of Savage et al. (US 2001/0032124 A1) [hereinafter Savage].
Regarding dependent claim 13, the rejection of parent claim 1 is incorporated and Decker/Fink/He/Zaika/Wang further teaches:	wherein the displaying of the transition image comprises:	obtaining the graphics buffer; and A front buffer is allocated for displaying data (Fink, ¶ 35).	[…]
Decker/Fink/He teaches displaying a transition image, but does not appear to expressly teach doing so based on a color scheme. However, in an analogous art, Savage teaches:	writing data to the graphics buffer according to a preset color scheme, wherein the transition image is displayed at least in part on the preset color scheme. A splash screen is displayed using particular colors (Savage, ¶ 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Savage with those of Decker/Fink/He/Zaika/Wang. One would have been motivated to do so in order to provide a more aesthetically pleasing result, i.e. by matching the splash screen to the content to be displayed (Savage, ¶ 20).
Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink, He, Zaika, and Wang, further in view of Anastas et al. (US 2008/0114875 A1) [hereinafter Anastas].
Regarding dependent claim 16, the rejection of parent claim 15 is incorporated. Decker/Fink/He/Zaika/Wang teaches changing from a transition image to a page based on conditions, but does not appear to expressly teach doing so based on determining a drawable area. However, in an analogous art, Anastas teaches:	determining dimensions of a drawable area based at least in part on location information of the laid-out page content, the determining of the dimensions being implemented contemporaneously with the downloading of the one or more resources and the rendering and the laying out of data; A monitoring process determines the browser window size, determines the objects within the viewable area, and then determines when all the objects within the viewable area are loaded (Anastas, ¶ 71).	wherein the one or more preset conditions comprise the displaying of the transition image being complete, and the dimensions of the drawable area satisfying one or more first screen requirements; and The various pre-selected conditions determine when the snapshot [transition image] is replaced with the page [display completed]; the condition may be a particular percentage of the page being loaded (Decker, ¶¶ 43–44)	wherein the writing of the laid-out page content to the graphics buffer comprises writing a laid-out first screen page content to the graphics buffer. The rendered page is displayed on the display screen (Decker, ¶ 29). The front buffer [used for displaying the current screen contents] is updated with data from a back buffer, or swapped back-and-forth with the back buffer to update the screen (Fink, ¶¶ 35–37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Anastas with those of Decker/Fink/He/Zaika/Wang. One would have been motivated to do so in order to more accurately determine when the drawable area is complete [in order to determine when to change from the transition image to the page image] (Anastas, ¶¶ 7, 71).
Regarding dependent claim 17, the rejection of parent claim 14 is incorporated. Decker/Fink/He/Zaika/Wang teaches changing from a transition image to a page based on conditions, but does not appear to expressly teach doing so based on determining a drawable area. However, in an analogous art, Anastas teaches:	calculating dimensions of a drawable area based at least in part on location information of the laid-out page content, wherein the calculating the dimensions of the drawable area is implemented contemporaneously with the downloading of the one or more resources and the rendering and the laying out of data; A monitoring process determines the browser window size, determines the objects within the viewable area, and then determines when all the objects within the viewable area are loaded (Anastas, ¶ 71).	wherein the one or more preset conditions comprise the dimensions of the drawable area satisfying one or more first screen requirements, and The condition may be a particular percentage of the page being loaded, the time required to load the page, etc. (Decker, ¶¶ 43–44)	wherein the writing the laid-out page content to the graphics buffer comprises writing laid-out first screen page content to the graphics buffer. The rendered page is displayed on the display screen (Decker, ¶ 29). The front buffer [used for displaying the current screen contents] is updated with data from a back buffer, or swapped back-and-forth with the back buffer to update the screen (Fink, ¶¶ 35–37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Anastas with those of Decker/Fink/He/Zaika/Wang. One .
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink, He, Zaika, and Wang, further in view of Arnold et al. (US 2013/0055072 A1) [hereinafter Arnold].
Regarding dependent claim 18, the rejection of parent claim 14 is incorporated. Decker/Fink/He/Zaika/Wang teaches rendering web pages, but does not appear to expressly teach doing so with layers. However, in an analogous art, Arnold teaches:	wherein the rendering and the laying out of data corresponding to the page content proceeds in layers, and wherein writing the laid-out page content to the graphics buffer comprises fusing page content laid out in layers and drawing a fused page content to the graphics buffer. A web page is rendered in multiple layers, which are composited together and drawn to the screen [buffer] (Arnold, ¶¶ 10–14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Arnold with those of Decker/Fink/He/Zaika/Wang. One would have been motivated to do so in order to increase performance by dividing the rendering across multiple threads executing on different processors (Arnold ¶ 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176